J-A02042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GEORGE M. DURHAM                           :
                                               :
                       Appellant               :   No. 795 WDA 2021

              Appeal from the PCRA Order Entered June 23, 2021
      In the Court of Common Pleas of Beaver County Criminal Division at
                        No(s): CP-04-CR-0001860-2007


BEFORE: OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED: January 28, 2022

        George M. Durham (Durham) appeals pro se from the order of the Court

of Common Pleas of Beaver County (PCRA Court) denying his fifth petition

filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546, as untimely. We affirm.

        We take the following pertinent factual background and procedural

history from the PCRA court’s May 20, 2021 opinion and our independent

review of the record.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02042-22


                                               I.

       On August 18, 2007, Durham was charged with criminal homicide, 18

Pa.C.S. § 2501(a), for the murder of his then-girlfriend.1 On March 14, 2008,

a jury convicted Durham of first-degree murder, and the court sentenced him

to life imprisonment on April 23, 2008.             The Superior Court affirmed the

judgment of sentence on April 21, 2010, and granted appointed counsel leave

to withdraw. (See Commonwealth v. Durham, 998 A.2d 1019 (Pa. Super.

filed Apr. 21, 2010) (unpublished memorandum)).               Durham did not seek

review in the Pennsylvania Supreme Court.

       Between September 2009 and August 2017, Durham filed four pro se

PCRA petitions that the PCRA court denied. Durham appealed three2 of the

denials to this Court, and we affirmed. (See Commonwealth v. Durham,

104 A.3d 43 (Pa. Super. filed May 9, 2014) (unpublished memorandum),

appeal denied, 108 A.3d 34 (Pa. 2015); Commonwealth v. Durham, 175

A.3d 1048 (Pa. Super. filed Aug. 3, 2017) (unpublished memorandum);

Commonwealth v. Durham, 192 A.3d 267 (Pa. Super. filed May 21, 2018)).


____________________________________________


1 Section 2501(a) states: “A person is guilty of criminal homicide if he
intentionally, knowingly, recklessly or negligently causes the death of another
human being.” 18 Pa.C.S. § 2501(a). Section 2502(a) defines degrees of
murder and identifies murder of the first-degree as a criminal homicide
“committed by an intentional killing.” 18 Pa.C.S. § 2502(a).

2 On August 25, 2016, Durham filed a petition for writ of habeas corpus that
the court treated as a PCRA petition and denied on September 22, 2016, which
he did not appeal.


                                           -2-
J-A02042-22


       On May 6, 2021, Durham filed the instant PCRA petition, his fifth, and a

request for appointment of counsel. In the petition, he alleged that on April

1, 2021, he became aware that the Commonwealth had not provided notice

in the charging documents that he was charged with first-degree murder

because the criminal complaint listed Section 2501(a) of the Crimes Code

instead of Section 2502(a). He pleaded that this is a newly-discovered fact

that he learned from an inmate on or about April 1, 2021, and that his failure

to bring the claim previously was due to governmental interference;

specifically, the Commonwealth and trial court’s commission of fraud by

including the Criminal Homicide section of the Crimes Code in the charging

documents but proceeding under a First-Degree charge. (See Pro Se PCRA

Petition, 5/06/21, at 4, 4(a), 4(b)); 42 Pa.C.S. §§ 9545(b)(1)(i), (ii).

       On May 20, 2021, the court sent notice of its intent to deny the request

for appointment of counsel and to dismiss this petition without a hearing. On

June 23, 2021,3 the court dismissed the petition and denied Durham’s request

for counsel. Durham timely appealed on July 7, 2021.4 The court did not

order him to file a Rule 1925(b) statement. See Pa.R.A.P. 1925(b).


____________________________________________


3 The court dismissed the petition on June 9, 2021, but copies of the order
sent to Durham were returned, so it entered the order again on the 23rd.

4In reviewing the denial of PCRA relief, our standard of review is limited to
whether the record supports the PCRA court’s factual determinations and
whether its decision is free of legal error. See Commonwealth v. Lopez,
(Footnote Continued Next Page)


                                           -3-
J-A02042-22


                                               II.

       Before considering the merits of Durham’s PCRA petition, we must first

determine whether the PCRA court properly found that it is untimely under

the PCRA’s jurisdictional time-bar. A PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S. § 9545(b)(1). A judgment becomes final at the

conclusion of direct review, “including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). Because

the timeliness requirements of the PCRA are jurisdictional in nature, courts

cannot address the merits of an untimely petition. See Commonwealth v.

Moore, 247 A.3d 990, 998 (Pa. 2021).

       Durham’s judgment of sentence became final on May 21, 2010, when

his time to file a petition for review with the Pennsylvania Supreme Court

expired.    See 42 Pa.C.S. § 9543(b)(3).             Because Durham did not file the

instant PCRA petition until approximately ten years later, on May 6, 2021, it

is facially untimely, and we lack jurisdiction to consider the appeal’s merits

unless he pleads and proves one of the three limited exceptions to the time-

bar:



____________________________________________


249 A.3d 993, 998 (Pa. 2021). We apply a de novo standard of review to the
PCRA court’s legal conclusions. See id.


                                           -4-
J-A02042-22


      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      Durham    invokes    the   newly-discovered    facts   and   governmental

interference exceptions.      To establish governmental interference, the

petitioner must “plead[] and prov[e] the failure to previously raise the claim

was the result of interference by government officials, and the information

could not have been discovered earlier with the exercise of due diligence.”

Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008), cert.

denied, 555 U.S. 916 (2008). A petitioner satisfies the newly-discovered fact

exception through pleading and proving that there were facts that were

unknown to him and that he exercised due diligence. See Commonwealth

v. Bennett, 930 A.2d 1264, 1274 (Pa. 2007). “Due diligence demands that

the petitioner take reasonable steps to protect his own interests; a petitioner

must explain why he could not have learned the new facts earlier with the

exercise of due diligence.” Commonwealth v. Sanchez, 204 A.3d 524, 526

(Pa. Super. 2019) (citation omitted).


                                      -5-
J-A02042-22


      In finding that it lacked jurisdiction to consider Durham’s petition, the

trial court found:

      It strains credulity to believe that [Durham] did not know until
      April of 2021 that he was charged with criminal homicide in 2007
      and convicted of first-degree murder in 2008. In fact, [his]
      numerous pro se filings demonstrate that this was already known
      to him. E.g., Pro se Motion for Return of Property, 6/17/2008, at
      2 [“5. On August 18, 2007, Petitioner was charged with one count
      of Criminal Homicide …. [6. On March 14, 2008 Petitioner was
      found guilty of Murder in the First Degree.]”]; Pro se Motion for
      Return of Property, 6/23/2008, at 4; Pro se Motion for Return of
      Property, 9/26/2008, at 4; Pro se PCRA Petition, 9/15/2009, at 1
      (“I was convicted of the following crimes: First Degree Murder.”),
      30 (“Petitioner was convicted of first degree murder.”); Pro se
      Supplemental Argument and Notice to Call a Witness, 5/3/10, at
      1 (“2. On August 18, 2007, Petitioner was charged with criminal
      Homicide.”); Pro se PCRA Petition, 8/11/2017, at 14 (“Petitioner
      was held for a Criminal Homicide trial in which Petitioner was
      charged with the criminal offense of 18 Pa.C.S. § 2501. Criminal
      Homicide”). The remaining “facts” that [Durham] asserts he
      learned in April 2021 are not facts at all but instead are legal
      conclusions that stem from a selective reading of a 1991
      Pennsylvania Supreme Court case. …

             [Durham] also asserts that he meets the governmental
      interference exception of [the PCRA]. However, he fails to state
      how any government officials interfered with the presentation of
      his claim. Instead, he bases his governmental interference
      argument on the underlying claim based on the charging
      documents without suggesting how alleged governmental
      interference in 2007 prevented him from presenting the claim until
      2021.

(PCRA Court Opinion, 5/20/21, at 3-4) (citations omitted).

      We agree with the PCRA court’s analysis.          The focus of the “newly-

discovered fact” exception “is on the newly discovered facts, not on a newly

discovered    or     newly   willing   source   for   previously   known   facts.”

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. Ct. 2015), appeal

                                        -6-
J-A02042-22


denied, 125 A.3d 1197 (Pa. 2015) (citation omitted). Not only do the filings

cited by the PCRA court reflect that Durham was aware in at least 2008 that

he was charged with Criminal Homicide and convicted of First-Degree Murder,

he states in his brief in this appeal that the first time he became aware of the

degrees of murder for which he was being tried was during the jury charge at

the conclusion of his trial on March 14, 2008. (See Durham’s Brief, at 8, 12).

Therefore, we agree with the PCRA court that any claim that he only became

aware of these facts on April 21, 2021, is belied by the record. Durham has

failed to establish that there were facts on which he bases his claim which

were unknown to him to satisfy either the newly-discovered facts or

governmental interference exception. See Abu-Jamal, supra at 1268 (Pa.

2008); Bennett, supra at 1274.

      Moreover, his claim that because the information contained in the

charging documents and the verdict were a matter of public record, he cannot

be presumed to be aware of them, is nonsensical. (See id. at 12-13). It is

well-settled that our Supreme Court has held that “the presumption that

information which is of public record cannot be deemed ‘unknown’ for

purposes of subsection 9545(b)(1)(ii) does not apply to pro se prisoner

petitioners.”   Commonwealth v. Burton, 158 A.3d 618, 638 (2017)

(emphasis omitted).     However, the public records presumption is wholly

irrelevant here where Durham did not “discover” information about his case




                                     -7-
J-A02042-22


by reviewing a public record but knew it in 2008 at the latest by attending his

own trial.

       Finally, to the extent that we can interpret his claim to be that he only

discovered the legal import of a failure to put a defendant on notice of the

charges against him in April 2021 would not merit relief. (See Durham’s Brief,

at 11). Not only is this legal theory not a newly-discovered fact entitling him

to application of a PCRA timeliness exception, but even if it were, Durham fails

to explain how, with the exercise of due diligence, he could not have

discovered it since 2008, other than to posit that the court and Commonwealth

misled him, thereby committing governmental interference.5 (See id. at 11-

12).

       The PCRA court properly found that Durham has failed to plead and

prove the applicability of any PCRA timeliness exception. We affirm the June

23, 2021 order denying his fifth PCRA petition as untimely.

       Order affirmed.




____________________________________________


5 In fact, Durham was on notice that he was charged with Criminal Homicide,
which was sufficient to put him on notice of the crime with which he was
charged, and the information was not deficient for failing to specifically charge
him with first-degree murder. See Commonwealth v. Chambers, 852 A.2d
1197, 1199 (Pa. Super. 2004), appeal denied, 871 A.2d 188 (Pa. 2005)
(holding that information does not need to specify the degrees of murder to
sustain a verdict of second-degree murder). Hence, even if he were able to
plead and prove a timeliness exception to the PCRA, he would be due no relief.

                                           -8-
J-A02042-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




                          -9-